FILED
                                                           DECEMBER 29, 2020
                                                        In the Office of the Clerk of Court
                                                       WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                          )        No. 37171-9-III
                                              )
                  Respondent,                 )
                                              )
   v.                                         )        UNPUBLISHED OPINION
                                              )
BRYAN GREGORY BRODIL,                         )
                                              )
                  Appellant.                  )

        PENNELL, C.J. — Bryan Brodil appeals legal financial obligations (LFOs)

imposed in conjunction with his sentence for felony assault. We reverse two of his

LFOs and remand for further proceedings.

                                    BACKGROUND

        On January 18, 2012, Bryan Brodil pleaded guilty to two counts of first

degree assault. He received appointed counsel. At sentencing, the trial court imposed
No. 37171-9-III
State v. Brodil


240 months’ imprisonment and $1,450 in LFOs. The LFOs included a $500 crime

victim penalty assessment under RCW 7.68.035(1)(a), a $200 criminal filing fee

under RCW 36.18.020(2)(h), and $750 in attorney fees under RCW 9.94A.760 and

RCW 10.01.160. The trial court did not conduct a colloquy prior to imposing the LFOs.

The court also failed to advise Mr. Brodil of his right to appeal.

       Mr. Brodil filed a notice of appeal on October 4, 2019. The appellate court

commissioner extended Mr. Brodil’s time for filing his appeal in light of the trial court’s

failure to advise him of his appeal rights. In this appeal, Mr. Brodil’s arguments are

limited to the $200 criminal filing fee and the $750 in attorney fees.

                                        ANALYSIS

       In 2018, the legislature amended several LFO statutes “to categorically prohibit

the imposition of any discretionary costs on indigent defendants.” State v. Ramirez, 191

Wn.2d 732, 739, 426 P.3d 714 (2018). The protections afforded by the 2018 LFO

amendments apply retroactively to defendants with cases pending direct appeal. Id. at

749. Where a defendant contests LFOs under the 2018 amendments and the record fails

to clarify the defendant’s finances, remand is appropriate for an assessment of the

defendant’s financial circumstances and a determination of the propriety of LFOs under

the current statutory scheme. See id. at 750.


                                                2
No. 37171-9-III
State v. Brodil


       Because Mr. Brodil’s case is on direct review, he is entitled to the benefits of the

2018 legislation as set forth in Ramirez. In addition, because the current record fails to

clarify Mr. Brodil’s financial circumstances, remand for reassessment is warranted.

       As the law currently stands, the following standards apply on remand:

           • The $200 criminal filing fee will be mandatory unless the trial court

              determines Mr. Brodil is “indigent” as that term is defined in RCW

              10.101.010(3)(a)-(c). See RCW 36.18.020(2)(h).

           • The $750 in attorney fees will be discretionary, but cannot be imposed

              if Mr. Brodil meets the indigence standards as set forth in RCW

              10.101.010(3)(a)-(c). See RCW 9.94A.760(1).

           • The $500 crime victim penalty assessment will remain mandatory,

              regardless of Mr. Brodil’s ability to pay. See RCW 9.94A.760(1); see also

              State v. Catling, 193 Wn.2d 252, 259-60, 438 P.3d 1174 (2019). 1

                                     CONCLUSION

       The $200 criminal filing fee and $750 in attorney fees are reversed. This matter

is remanded for the limited purpose of assessing Mr. Brodil’s ability to pay the foregoing



       1
        Mr. Brodil recognizes the crime victim penalty assessment remains mandatory
and he has not asked the court to strike this LFO.

                                              3
No. 37171-9-III
State v. Brodil


two LFOs pursuant to current statutory standards. Should the parties reach an agreement

regarding the propriety of these two LFOs, the judgment and sentence can be amended

without the need for further hearings.

       A majority of the panel has determined this opinion will not be printed in

the Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                          _________________________________
                                          Pennell, C.J.

WE CONCUR:


______________________________
Korsmo, J.


______________________________
Fearing, J.




                                             4